DETAILED ACTION
This office action is in response to amendment filed on 2/16/2021.
Claims 1, 3 – 6, 15 and 16 are amended.
Claims 2 and 18 are cancelled.
Claims 1 and 3 – 17 are pending.
35 USC 101 rejection of claim 18 is withdrawn in view of the cancellation of the claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al (US 20130291040, hereinafter Breternitz), in view of Mitran et al (US 20160203023, hereinafter Mitran).

As per claim 1, Breternitz discloses: A semiconductor integrated circuit comprising: 
(Breternitz figure 1 and [0022] – [0023]: “an exemplary processing node 110 with a heterogeneous multi-core architecture is shown. Processing node 110 may include one or more processing units 115… Processing node 110 may also include one or more processing units 170… Processor core 172 may have a micro-architecture different from the micro-architecture used by processor core 112… In another embodiment, the processor core 172 may be a voltage and/or frequency scaled version of processor core 112”.)
a plurality of functional blocks corresponding to tasks, respectively; (Breternitz figure 4 and [0047]: hardware computation units 412.)
and an allocation determination unit 1) refers to definition information defining relationships of the task of the functional blocks and the CPUs, and, 2) determines, as an effective CPU according to the definition information, one of the CPUs to be allocated a task corresponding to the functional block. (Breternitz [0049]: “the scheduler 424 may schedule the work units 442a-442q to the hardware computation units 412a-412r with a round-robin scheme. Alternatively, the scheduler 424 may schedule the work units 442a-442q to the cores 112 and 172 with a round-robin scheme. An assignment of a given work unit to a given hardware computation unit may be performed by an associated processor core”; [0067]: “The scheduler 424 used in a heterogeneous multi-core architecture may place priority on a match between the hardware resources and organization within a core and the characteristics of a work unit. For example, the work units corresponding to a kernel with low thread-level parallelism may be scheduled on the general-purpose processor core 112” and [0069]: “If a relatively high number of memory access instructions perform accesses of memory locations in a sequential manner or a stride manner, then the corresponding work units may be scheduled on the SIMD core 172”; [0049]: “the scheduler 424 may perform the scheduling based on availability of the processor cores 112 and 172”.)
Berternitz did not explicitly disclose:
wherein the allocation determination unit determines, from among the functional blocks, a functional block that is in an operation state, 
However, Mitran teaches:
wherein the allocation determination unit determines, from among the functional blocks, a functional block that is in an operation state, (Mitran [0045]: “Embodiments expand the processor core status indicators to allow states of fully functional, partially functional, and non-functional, and to indicate what resources are available in any partially functional core. Scheduler 302 can then use these indicators to evaluate tasks and assign tasks to compatible cores and to route tasks to corresponding ones of run queues 314, 324, or 394. For example, if scheduler 302 determines that all fully functional cores are above the threshold workload, it can route a current task to a partially functional core that has compatible resources available”)


As per claim 12, Breternitz and Mitran further teach:
The semiconductor integrated circuit according to claim 1, wherein the allocation determination unit determines a functional block used for a task that has transitioned to an execution state among the plurality of functional blocks, and determines whether or not the used functional block is defined in the definition information. (Breternitz [0073])

As per claim 15, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 17, Breternitz and Mitran further teach:
(Breternitz [0049]: “the scheduler 424 may schedule the work units 442a-442q to the hardware computation units 412a-412r with a round-robin scheme. Alternatively, the scheduler 424 may schedule the work units 442a-442q to the cores 112 and 172 with a round-robin scheme. An assignment of a given work unit to a given hardware computation unit may be performed by an associated processor core”; [0067]: “The scheduler 424 used in a heterogeneous multi-core architecture may place priority on a match between the hardware resources and organization within a core and the characteristics of a work unit. For example, the work units corresponding to a kernel with low thread-level parallelism may be scheduled on the general-purpose processor core 112” and [0069]: “If a relatively high number of memory access instructions perform accesses of memory locations in a sequential manner or a stride manner, then the corresponding work units may be scheduled on the SIMD core 172”.)
Claims 3 – 7, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz and Mitran, and further in view of Hum et al (US 20090222654, hereinafter Hum).

As per claim 3, Breternitz and Mitran did not teach:
The semiconductor integrated circuit according to claim 1, wherein the allocation determination unit acquires a state of supply of power to each of the plurality of functional blocks to determine the operation state.
However, Hum teaches:
The semiconductor integrated circuit according to claim 1, wherein the allocation determination unit acquires a state of supply of power to each of the plurality of functional blocks to determine the operation state. (Hum [0035])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Breternitz and Mitran in order to have the allocation determination unit acquires a state of supply of power to each of the plurality of functional blocks to determine the operation state. Mitran [0045] teaches status of the resource may be fully functional, partially functional and non-functional. Hum has shown that the claimed limitation are merely commonly known and used technique to place resources in power-saver mode render them non-functional, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 4, Breternitz and Mitran did not teach:
is in the operation state based on a clock being supplied to the functional block.
However, Hum teaches:
The semiconductor integrated circuit according to claim 3, wherein the allocation determination unit determines that the functional block is in the operation state based on a clock being supplied to the functional block. (Hum [0034])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Breternitz and Mitran in order to have the allocation determination unit determines that the functional block is in the operation state based on a clock being supplied to the functional block. Mitran [0045] teaches status of the resource may be fully functional, partially functional and non-functional. Hum has shown that the claimed limitation are merely commonly known and used technique to place resources in power-saver mode render them non-functional, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 5, Breternitz and Mitran further teach:
The semiconductor integrated circuit according to claim 1, wherein the plurality of functional blocks includes a first functional block associated with a high-performance (Breternitz figure 1 and [0022] – [0023]: “an exemplary processing node 110 with a heterogeneous multi-core architecture is shown. Processing node 110 may include one or more processing units 115… Processing node 110 may also include one or more processing units 170… In another embodiment, the processor core 172 may be a voltage and/or frequency scaled version of processor core 112”; figure 4 and [0047]: hardware computation units 412.)
Breternitz and Mitran did not teach:
and wherein, when the first functional block and the second functional block are in the operation state, the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the first functional block and a task realized by the second functional block.
However, Hum teaches:
and wherein, when the first functional block and the second functional block are in the operation state, the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the first functional block and a task realized by the second functional block. (Hum [0035]: “In one embodiment, if an interrupt occurs corresponding to a process or thread requiring less performance, and core 701 is in an idle state (e.g. in an idle loop), the core 701 may once again enter a low power state and the core 705 may enter an operating power state to handle processing the lower-performance process or thread. If an interrupt occurs corresponding to a process or thread requiring less performance and both cores 701 and 705 are in low power state, then only core 705 enters an operating state to handle the required processing while core 701 remains in low power state. In this manner, the logic 700 uses cores that more closely correspond to the processing needs of a thread or process, thereby saving system power.”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Breternitz and Mitran in order to have the first functional block and the second functional block are in the operation state, the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the first functional block and a task realized by the second functional block. Mitran [0045] teaches status of the resource may be fully functional, partially functional and non-functional. Hum has shown that the claimed limitation are merely commonly known and used technique to place resources in power-saver mode render them non-functional, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 6, Breternitz, Mitran and Hum further teach:
operation state, the allocation determination unit determines that the low-performance CPU is the effective CPU allocated to the task of the second functional block. (Hum [0035]: “In one embodiment, if an interrupt occurs corresponding to a process or thread requiring less performance, and core 701 is in an idle state (e.g. in an idle loop), the core 701 may once again enter a low power state and the core 705 may enter an operating power state to handle processing the lower-performance process or thread. If an interrupt occurs corresponding to a process or thread requiring less performance and both cores 701 and 705 are in low power state, then only core 705 enters an operating state to handle the required processing while core 701 remains in low power state. In this manner, the logic 700 uses cores that more closely correspond to the processing needs of a thread or process, thereby saving system power.”)

As per claim 7, Breternitz and Mitran did not teach:
The semiconductor integrated circuit according to claim 1, wherein, when any of the plurality of functional blocks is in a non-operation state, the allocation determination unit determines the effective CPU according to information on a CPU load for operating the task.
However, Hum teaches:
(Hum [0035]: “In one embodiment, if an interrupt occurs corresponding to a process or thread requiring less performance, and core 701 is in an idle state (e.g. in an idle loop), the core 701 may once again enter a low power state and the core 705 may enter an operating power state to handle processing the lower-performance process or thread. If an interrupt occurs corresponding to a process or thread requiring less performance and both cores 701 and 705 are in low power state, then only core 705 enters an operating state to handle the required processing while core 701 remains in low power state. In this manner, the logic 700 uses cores that more closely correspond to the processing needs of a thread or process, thereby saving system power.”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Breternitz and Mitran in order to have the allocation determination unit determines the effective CPU according to information on a CPU load for operating the task when any of the plurality of functional blocks is in a non-operation state. Hum has shown that the claimed limitation are merely commonly known and used scheduling technique and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


The semiconductor integrated circuit according to claim 7, wherein the allocation determination unit determines that a high-performance CPU among the plurality of CPUs is the effective CPU when the information on the CPU load cannot be acquired. (Hum [0027]: task runs on main core by default.)

As per claim 16, Breternitz and Mitran did not teach:
The CPU allocation method according to claim 15, further comprising determining the effective CPU according to information on a CPU load for operating the task when any of the plurality of functional blocks is in a non-operation state.
However, Hum teaches:
The CPU allocation method according to claim 15, further comprising determining the effective CPU according to information on a CPU load for operating the task when any of the plurality of functional blocks is in a non-operation state. (Hum [0035]: “In one embodiment, if an interrupt occurs corresponding to a process or thread requiring less performance, and core 701 is in an idle state (e.g. in an idle loop), the core 701 may once again enter a low power state and the core 705 may enter an operating power state to handle processing the lower-performance process or thread. If an interrupt occurs corresponding to a process or thread requiring less performance and both cores 701 and 705 are in low power state, then only core 705 enters an operating state to handle the required processing while core 701 remains in low power state. In this manner, the logic 700 uses cores that more closely correspond to the processing needs of a thread or process, thereby saving system power.”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Breternitz and Mitran in order to have the allocation determination unit determines the effective CPU according to information on a CPU load for operating the task when any of the plurality of functional blocks is in a non-operation state. Hum has shown that the claimed limitation are merely commonly known and used scheduling technique and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz, Mitran and Hum, and further in view of Nakagawa (US 20160085596).

As per claim 8, Breternitz, Mitran and Hum did not teach:
The semiconductor integrated circuit according to claim 7, wherein the allocation determination unit: determines that a high-performance CPU among the plurality of CPUs is the effective CPU when the CPU load is large, and determines that a low-performance CPU among the plurality of CPUs is the effective CPU when the CPU load is small.
However, Nakagawa teaches:
The semiconductor integrated circuit according to claim 7, wherein the allocation determination unit: determines that a high-performance CPU among the plurality of CPUs is the effective CPU when the CPU load is large, and determines that a low-performance CPU among the plurality of CPUs is the effective CPU when the CPU load is small. (Nakagawa [0157]: “When the user starts an application with heavy load, it is necessary to make a rapid increase in the virtual processor selection, and then it is necessary to make a rapid decrease after the completion of the execution of the application with heavy load in order to reduce the unnecessary consumption of the battery power. If a user instruction (User Instruction) 1e shown in FIG. 7 instructs a rapid increase or decrease, it is determined that a change in the virtual processor is necessary (Step 20 in FIG. 9). Then, the determination of whether the factor is either rapid increase or decrease in the instruction is performed in the next Step 20b. If there is the instruction of rapid increase or decrease, the selection of the virtual processor Vi is performed according to the instruction of Step 21b. In this example, V12 with the maximum performance is selected when the instruction is a rapid increase, and V1 with the minimum performance is selected when the instruction is rapid decrease”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Nakagawa into that of Breternitz, Mitran and Hum in order to have the allocation determination unit determines that a high-performance CPU among the plurality of CPUs is the effective CPU when the CPU load is large, and determines that a low-performance CPU among the plurality of CPUs is the effective CPU when the CPU load is small. Nakagawa has shown that the claimed limitation are merely commonly known and used scheduling technique and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz and Mitran, in view of Boutin et al (US 20160098292, hereinafter Boutin).

As per claim 10, Breternitz and Mitran did not teach:
The semiconductor integrated circuit according to claim 1, wherein the definition information further includes a threshold value of a processing time of each of the plurality of functional blocks, wherein the allocation determination unit acquires information on the processing time of the functional blocks, wherein the plurality of functional blocks includes at least one first functional block associated with a high-performance CPU of the plurality of CPUs according to the definition information, and wherein the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the at least one first functional block when the processing time of the at least one first functional block exceeds the threshold value.
However, Boutin teaches:
The semiconductor integrated circuit according to claim 1, wherein the definition information further includes a threshold value of a processing time of each of the plurality of functional blocks, wherein the allocation determination unit acquires information on the processing time of the functional blocks, wherein the plurality of functional blocks includes at least one first functional block associated with a high-performance CPU of the plurality of CPUs according to the definition information, and wherein the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the at least one first functional block when the processing time of the at least one first functional block exceeds the threshold value. (Boutin [0059])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Boutin into that of Breternitz and Mitran in order to have the definition information further includes a threshold value of a processing time of each of the plurality of functional blocks, wherein the allocation determination unit acquires information on the processing time of the functional blocks, wherein the plurality of functional blocks includes at least one first functional block associated with a high-performance CPU of the plurality of CPUs according to the definition information, and wherein the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the at least one first functional block when the processing time of the at least one first functional block exceeds the threshold value. Boutin has shown that the claimed limitation are merely commonly known and used scheduling technique and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 13, Breternitz and Mitran did not teach:
The semiconductor integrated circuit according to claim 12, wherein the definition information further includes a threshold value of a processing time of each of the plurality of functional blocks, wherein the allocation determination unit acquires information on the processing time of the functional blocks, wherein the plurality of functional blocks includes at least one first functional block associated with a high-performance CPU of the plurality of CPUs according to the definition information, and wherein the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the at least one first functional block when the processing time of the at least one first functional block exceeds the threshold value. 
However, Boutin teaches:
The semiconductor integrated circuit according to claim 12, wherein the definition information further includes a threshold value of a processing time of each of the plurality of functional blocks, wherein the allocation determination unit acquires information on the processing time of the functional blocks, wherein the plurality of functional blocks includes at least one first functional block associated with a high-performance CPU of the plurality of CPUs according to the definition information, and wherein the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the at least one first functional block when the processing time of the at least one first functional block exceeds the threshold value. (Boutin [0059])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Boutin into that of Breternitz and Mitran in order to have the definition information further includes a threshold value of a processing time of each of the plurality of functional blocks, wherein the allocation determination unit acquires information on the processing time of the functional blocks, wherein the plurality of functional blocks includes at least one first functional block associated with a high-performance CPU of the plurality of CPUs according to the definition information, and wherein the allocation determination unit determines that the high-performance CPU is the effective CPU allocated to a task realized by the at least one first functional block when the processing time of the at least one first functional block exceeds the threshold value. Boutin has shown that the claimed limitation are merely commonly known and used scheduling technique and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz, Mitran and Boutin, and further in view of Hum.

As per claim 11, Breternitz, Mitran and Boutin did not teach:
The semiconductor integrated circuit according to claim 10, wherein the plurality of functional blocks further includes at least one second functional block associated with a low-performance CPU of the plurality of CPUs according to the definition information, and wherein, when the at least one first functional block is in a non-operation state and the at least one second functional block is in an operation state, the allocation determination unit determines that the low-performance CPU is the effective CPU allocated to a task realized by the at least one second functional block.
However, Hum teaches:
The semiconductor integrated circuit according to claim 10, wherein the plurality of functional blocks further includes at least one second functional block associated with a low-performance CPU of the plurality of CPUs according to the definition information, and wherein, when the at least one first functional block is in a non-operation state and the at least one second functional block is in an operation state, the allocation determination unit determines that the low-performance CPU is the effective CPU allocated to a task realized by the at least one second functional block. (Hum [0035]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Breternitz, Mitran and Boutin in order to have the plurality of functional blocks further includes at least one second functional block associated with a low-performance CPU of the plurality of CPUs according to the definition information, and wherein, when the at least one first functional block is in a non-operation state and the at least one second functional block is in an operation state, the allocation determination unit determines that the low-performance CPU is the effective CPU allocated to a task realized by the at least one second functional block. Hum has shown that the claimed limitation are merely commonly known and used scheduling technique and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 14, Breternitz, Mitran and Boutin did not teach:
The semiconductor integrated circuit according to claim 13, wherein the plurality of functional blocks further includes at least one second functional block associated with a low-performance CPU of the plurality of CPUs according to the definition information, and wherein, when the at least one first functional block is in a non-operation state and the at least one second functional block is in an operation state, the allocation determination unit determines that the low-performance CPU is the effective CPU allocated to a task realized by the at least one second functional block.
However, Hum teaches:
The semiconductor integrated circuit according to claim 13, wherein the plurality of functional blocks further includes at least one second functional block associated with a low-performance CPU of the plurality of CPUs according to the definition information, and wherein, when the at least one first functional block is in a non-operation state and the at least one second functional block is in an operation state, the allocation determination unit determines that the low-performance CPU is the effective CPU allocated to a task realized by the at least one second functional block. (Hum [0035]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Breternitz, Mitran and Boutin in order to have the plurality of functional blocks further includes at least one second functional block associated with a low-performance CPU of the plurality of CPUs according to the definition information, and wherein, when the at least one first functional block is in a non-operation state and the at least one second functional block is in an operation state, the allocation determination unit determines that the low-performance CPU is the effective CPU allocated to a task realized by the at least one second functional block. Hum has shown that the claimed limitation are merely commonly known and used scheduling technique and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 – 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/
Primary Examiner, Art Unit 2196